DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615).
Callaman discloses a bag, comprising: an outer surface (10); a first flap that is configured to at least partially separate from the outer surface (8), the outer surface and the first flap defining a first compartment (inside 6); and a retainer at least partially attached to the first flap (42, 46) along a first seam and a second seam opposing the first seam (see annotated figure below), the retainer and first flap defining two or more gaps (see annotated figure below) and configured to hold an elongated object, wherein the first compartment is accessible without removing the elongated object from the retainer (see Figs. 4A-4C); except does not expressly disclose the shoe flap/flexible liner as claimed.
However, Ginat teaches providing a carrying bag with a shoe flap (@20/22/24, see Figs. 1a-1d) that is configured to at least partially separate from the outer surface (see Fig. 1c); and a flexible liner (26) attached to an inner surface and aligned with the shoe flap, the liner and the shoe flap defining a shoe compartment contained within the first compartment when the shoe flap is closed, (see Figs. 1c, 1d) wherein the flexible liner separates contents of the shoe compartment from contents of the first compartment (col. 2, ll. 62 – col. 3, ll. 12) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the secondary flap/flexible liner taught by Ginat to the carrying bag taught by Callaman, in order to hold separate contents from the main compartment as taught by Ginat (col. 2, ll. 62 – col. 3, ll. 12).


    PNG
    media_image1.png
    320
    539
    media_image1.png
    Greyscale



The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Callaman as modified above which is capable of being used in the intended manner, i.e., to hold shoes in the secondary compartment/flexible liner. There is no structure in Callaman as modified above that would prohibit such functional intended use (see MPEP 2111).
Callaman as modified above further discloses the elongated object is accessible without accessing the first compartment (see Figs. 4A-4C); wherein the retainer is configured to hold the elongated object by the elongated object being wrapped through at least one of the gaps (see Fig. 1); and the elongated object could be a belt (as the elongated object is not positively part of the claimed structure, further details as to the makeup of the elongated object are not patentably defining); the shoe compartment is accessible without removing the elongated object from the retainer (functional/intended use limitations); and the shoe flap is disposed in a substantially orthogonal orientation relative to the first flap (when viewed in combination; Ginat secondary flap/pocket on sidewall of carrying bag).

4.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615) as applied to claim 1 above, and further in view of Crandall (US 8960513).
Callaman as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second flap/compartment/retainer as claimed.
However, Crandall teaches a similar carrying device with a second flap that is configured to at least partially separate from the outer surface, the outer surface and the second flap defining a second compartment (112); and a second retainer (118, 120) at least partially attached to the second flap outside of the second compartment, the second retainer capable of holding a second elongated object, wherein the second compartment and the first compartment are accessible without removing the second elongated object from the retainer (functional recitation).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the side compartment and retainer taught by Crandall to the carrying bag taught by Callaman as modified above, in order to carrying additional contents as taught by Crandall.
16Atty Docket No. A 157-0029US
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615) in view of Crandall (US 8960513) as applied to claim 1 above, and further in view of Pino (US 2015/0108194).
Callaman as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second retainer being attached within the second compartment as claimed.
However, Pino teaches attaching a strap within a compartment (para 0015) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the retainer taught by Callaman as modified above within the compartment as taught by Pino, in order to allow stowage when not in use as taught by Pino.

6.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615) as applied to claim 1 above, and further in view of Witherspoon (US 7322476).
Callaman as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the water bottle retainer as claimed.
However, Witherspoon teaches providing a sports bag with a water bottle retainer at least partially attached to the outer surface, the water bottle retainer and the outer surface defining a water bottle pouch configured to hold a water bottle (148, see Fig. 1); the water bottle retainer comprises a hydrophilic material (cotton canvas, claim 10).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach add the water bottle retainer taught by Witherspoon to the carrying bag taught by Callaman as modified above, in order to hold water bottles as taught by Witherspoon.

7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615). 
Callaman as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions as claimed. 
However, it is noted that varying the dimensions of a carrying bag to be a specific size is a modification that has long been part of the general knowledge of those of ordinary skill in the art, since prior to the invention by applicant.
It would have been an obvious matter of design choice to construct the Callaman as modified above carrying bag with exterior dimensions of approximately 9 inches x 14 inches x 22 inches or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615) as applied to claim 1 above, and further in view of Sabbah (US 7971764).
Callaman as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular orientation of edge and flap forming gaps as claimed.
However, Sabbah teaches a similar carrying device wherein the retainer includes an edge; the edge and the first flap define a first gap and a second gap opposing the first gap; and the edge and the first flap define a third gap and fourth gap opposing the third gap (See Fig. 1) as claimed.
Because Callaman as modified above and Sabbah both teach retainer structured for holding elongated objects, it would have been obvious to one of ordinary skill in the art to substitute the retainer structure with four gaps taught by Sabbah for the retainer structure taught by Callaman as modified above to achieve the predictable result of securely holding elongated objects on the carrying bag.

9.	Claims 14-18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Ginat (US 4236615), Crandall (US 8960513), Pino (US 2015/0108194), Witherspoon (US 7322476), and Sanderson et al. (US 2003/0111370, hereinafter ‘Sanderson’).
Claims 14-20 and 23 are an amalgamation of previous claims 1-13 and are rejected under the same rationales set forth above.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) s 1-4 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 5 is non-obvious over the rejection in view of Crandall because the object held in the retainer would interfere with the second flap as claimed. This argument has been considered, however is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	It is unreasonable to assume that one of ordinary skill in the art would overlap pocket flaps when designing a device based on a combination of references, rather than simply reduce the size of the secondary pocket flap such that it does not interfere with another.
Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.
	Further, assuming arguendo that applicant is correct, a user could also simply unzip the second flap closure of the combined device and reach into the pocket thereby accessing it by reaching behind the elongated object in the retainer.
	Applicant further argues that the combination does not teach the features of claim 7 because the proposed second retainer is not attached to the second flap outside of the second compartment. This argument has been considered, however is not persuasive in light of the tripod attachment 118 being attached to the bottom portion of second flap 112, outside of the compartment as claimed (see Crandall Fig. 6).
	Applicant further argues that any object held in the second retainer would interfere with the opening of the first or second flap as claimed. This argument has been considered, however is not persuasive in light of Crandall Figs. 7 and 8 clearly showing compartments being accessible even while an elongated object is held in the second retainer. Such would be the case when applying the modifications to Callahan as well.
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 11, 2022